Citation Nr: 1023803	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1977 to 
September 1980, from May 1981 to May 1984, and from May 2004 
to November 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to service 
connection for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hypertension was shown to have been incurred in service.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  Because of the decision in this case, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records (STRs), including an September 1977 
enlistment physical examination, wherein the Veteran's blood 
pressure was recorded as 142/88. His cardiovascular system 
was reported to be normal.  In March 1980, his blood pressure 
was noted to be 140/90  April 1981 enlistment physical 
examination report noted blood pressure as 122/70.  A January 
1982 treatment note recorded blood pressure as 150/70 on the 
right and 140/79 on the left.  The May 1984 separation 
examination reports recorded no blood pressure reading, and 
was otherwise silent for any diagnosis of hypertension.  

STRs for the Veteran's final period of service include a June 
2004 X-ray report from Fort Drum with the notation that the 
Veteran had newly diagnosed hypertension.  

In a May and October 2004 and January 2005 pre-deployment 
health assessments, the Veteran reported he was currently on 
profile or light duty.  

In an October 2005 post-deployment health assessment, the 
Veteran reported that while deployed he was on blood pressure 
medication.  He also reported that he did not have any 
medical or dental problems that developed during his 
deployment, and that he was concerned about his hypertension.  

In a November 2005 post-deployment health assessment, the 
Veteran indicated that he was on a no run profile due to 
hypertension, and had been prescribed Norvasc for 
hypertension.  

VA progress notes dated from January 2006 to April 2007 
indicate treatment for hypertension.  In a February 2006 VA 
progress note, the examiner noted the onset of hypertension 
two years earlier. 

A June 2006 physical profile indicates he was unable to run 
due to hypertension.  

During a December 2006 VA examination, the Veteran reported 
that he was diagnosed with hypertension approximately 5 years 
ago.  He reported that he currently takes hydrochlorothiazide 
as well as lisinopril daily.  He stated that prior to 
entering the service the was on one medication for his blood 
pressure control; however, since entering the service he has 
been given a second medication for more adequate control 
which he has required since that time.  The diagnosis was 
essential hypertension currently being controlled with 
medication. 

In statements dated in January 2007 and May 2009, the Veteran 
again reported that he was on blood pressure medication that 
was increased while he was in service in Iraq. 

In view of the totality of the evidence, including the STRs 
reflecting treatment for hypertension, and resolving all 
doubt in the Veteran's favor, the Board finds that his 
hypertension disorder began during his active military 
service.  An x-ray report dated in June 2004 notes newly 
diagnosed hypertension within a month of entering active 
duty.  Consequently, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
Veteran the benefit of the doubt, service connection for 
hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is 
allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


